ON MOTION TO DISMISS DEFENDANTS' APPEAL
PER CURIAM.
The plaintiff appellee has filed a motion to dismiss this appeal on the grounds that only one of the multiple defendants appellants has filed the required suspensive appeal bond.
The pertinent facts show that on January 27, 1970, the district judge signed an order for a suspensive appeal by “P. J. Chappuis, II, et al.”, defendants in the above matter, conditioned on their furnishing bond in the sum of $1,000. A bond in the full required amount was filed by only one of the defendants, namely, P. J. Chappuis, II. Plaintiffs contend this appeal must be dismissed as to the appellants who did not furnish a bond.
We find no merit in plaintiff’s position. Our jurisprudence is established that only one appeal bond is required for multiple appellants from a single judgment. See Succession of Smith, 150 So.2d 842 (La.App. 3rd Cir. 1963) and the cases cited therein.
Neither of the two cases relied on by plaintiffs is in point. In Rosier v. Good Pine Lumber Company of Louisiana, 221 La. 531, 59 So.2d 826 (1952) no appeal bond whatever was filed. And in Brumfield v. Brumfield, 215 So.2d 655 (La.App. 1st Cir. 1968) the appeal bond was not timely filed.
For the reasons assigned, the motion to dismiss the appeal is denied.